Citation Nr: 1626346	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  07-20 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 10, 2013. 

2.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence in remission), to include anxiety disorder and panic disorder, and to include as secondary to a service-connected disability.  

3.  Entitlement to a disability rating greater than 10 percent for right knee degenerative joint disease.

4.  Entitlement to a disability rating greater than 20 percent for left knee degenerative joint disease.

5.  Entitlement to a disability rating greater than 10 percent for right wrist sprain.

6.  Entitlement to a compensable disability rating for residuals of right fifth metacarpal fracture. 
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1974 to August 1977, for which he received the National Defense Service Medal and the National Meritorious Unit Commendation.  The Veteran also served on active duty in the U.S. Navy from July 1981 to December 1987, for which he received decorations including the Sea Service Deployment Ribbon and the First Good Conduct Award.   

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, to include the transcript of the December 2008 Board hearing presided over by the undersigned Veterans Law Judge.  

In November 2010, the Board inferred the issue of entitlement to a TDIU and remanded the case for further development.  In July 2013, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings.

The Board acknowledges the Veteran's representative's argument that service connection for major depressive disorder should be separately service-connected.  See May 2016 Informal Hearing Presentation.  However, the appeal for entitlement to service connection for depression has been resolved.  See January 2016 rating decision (granting service connection for PTSD with major depressive disorder and alcohol dependence in remission and assigning an initial 30 percent evaluation prior September 10, 2013, and a 100 percent evaluation from September 10, 2013).  

Because the AOJ granted entitlement to a 100 percent rating for PTSD with major depressive disorder and alcohol dependence in remission effective from September 10, 2013, the issue of entitlement to TDIU is moot from September 10, 2013.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994) (a TDIU is an alternate way to obtain a 100 percent rating when a 100 percent rating for a disability is not warranted under the rating schedule).  However, the issue of entitlement to a TDIU prior to September 10, 2013 is not rendered moot for that period.  
   	
The matter regarding the severity of the Veteran's major depressive disorder has been raised in the May 2016 Informal Hearing Presentation but has not been addressed by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this matter and refers it to the AOJ for clarification and appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence in remission), to include anxiety disorder and panic disorder, and to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a TDIU prior to September 10, 2013 is requested.

2.  During the entire appeal period, the right knee degenerative joint disease is manifested by pain on motion, weakness, flare-ups of pain, range of motion that is limited at worst from 10 to 88 degrees, and arthritis shown by x-ray findings; but ankylosis, semilunar cartilage dislocated or removed, and recurrent subluxation or lateral instability are not shown.  

3.  During the entire appeal period, the left knee degenerative joint disease is manifested by pain on motion, weakness, flare-ups of pain, limitation of motion on flexion of at worst 55 degrees, arthritis shown by x-ray findings, and one episode of subluxation and effusion into the joint; but ankylosis, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint instability, and recurrent subluxation or lateral instability are not shown. 

4.  Prior to December 19, 2007, the left knee degenerative joint disease was manifested by pain on motion, weakness, flare-ups of pain, and limitation of motion on extension of at worst 20 degrees; but limitation of motion on extension is not shown from December 19, 2007.  

5.  For the entire period on appeal, the Veteran's right wrist strain is manifested by pain, pain on motion, weakness, and limitation of motion of at worst 45 degrees on dorsiflexion and 45 degrees on palmar flexion; but ankylosis, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm are not shown. 

6.  For the entire period on appeal, the Veteran's residuals of fracture of the right fifth metacarpal is manifested by pain, swelling, pain on motion, and limitation of motion; but ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a TDIU prior to September 10, 2013 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  For the entire period on appeal, the criteria for a disability rating greater than 10 percent for the right knee degenerative joint disease are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

3.  For the entire appeal period, the criteria for a disability rating greater than 20 percent for the left knee degenerative joint disease with limitation of flexion are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260 (2015).

4.  Prior to December 19, 2007, the criteria for a separate disability rating of 30 percent, but no higher, for left knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).


5.  For the entire period on appeal, the criteria for a disability rating greater than 10 percent for right wrist disability have not been met or approximated.   38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).  

6.  For the entire period on appeal, the criteria for an increased disability rating of 10 percent, but no higher, for residuals of fracture of the right fifth metacarpal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Board acknowledges that in the May 2016 Informal Hearing Presentation, the Veteran's representative contended that entitlement to a TDIU is warranted.  However, in August 2015, the Veteran withdrew the appeal for entitlement to a TDIU in writing, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Compliance with Prior Remand

In July 2013, the Board remanded the case and directed the AOJ to obtain updated copies of the Veteran's VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran VA examinations to determine the severity of the Veteran's bilateral knee, right wrist, and right fifth metacarpal disabilities.  The Veteran was afforded a VA examinations regarding the same in September 2013, and the examiners each provided the requested information.  The claims were then readjudicated in a November 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The Veteran received pre-adjudication VCAA notice by letters in August 2005 and March 2006.  Therein, the Veteran was notified as to the evidence necessary to support the claims for increased compensation, the allocation of responsibility between the Veteran and VA, and the manner with which VA determines disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify.  VA has fulfilled its duty to assist by obtaining identified and available evidence needed to substantiate the claims, to include service treatment records, post-service treatment records, and lay statements.  

Also, regarding the bilateral knees, the Veteran was afforded VA examinations in September 2013, December 2010, December 2007, and October 2005.  Regarding the right wrist, the Veteran was afforded VA examinations in September 2013, December 2010, and December 2007.  Regarding the right fifth metacarpal, the Veteran was afforded VA examinations in September 2013, December 2010, December 2007, and October 2005.  The examiners each conducted an examination and together provide sufficient information regarding the Veteran's bilateral knee manifestations, right wrist manifestations, and residuals of right fifth metacarpal fracture manifestations such that the Board can render an informed determination.  For these reasons, the Board finds that the aforementioned examinations in conjunction with the other evidence of record are adequate for purposes of rating each disability on appeal.  



Increased Ratings

The Veteran contends that the current ratings for his right knee degenerative joint disease, left knee degenerative joint disease, right wrist sprain, and residuals of right fifth metacarpal fracture do not accurately depict the severity of his disabilities.    

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Knees

The Veteran's right knee degenerative joint disease (DJD) is currently evaluated at 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5261.  Application of this diagnostic code is proper, as DC 5010-5261 contemplates the Veteran's diagnosis of arthritis and right knee symptoms of DJD such as limited motion.  

The Veteran's left knee DJD is currently evaluated at 20 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5010-5260.  Application of this diagnostic code is proper, as DC 5010-5260 contemplates the Veteran's diagnosis of arthritis and left knee symptoms of DJD such as limited motion.  Further, application of this diagnostic code allows for the highest possible evaluation under the schedular criteria, as discussed below.      

Under DC 5010, traumatic arthritis is to be rated under DC 5003, for degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 
Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In this case, the Veteran has reported bilateral knee pain, including pain on motion, that has become progressive worse during the entire appeal period.  See e.g., October 2005 VA examination; September 2013 VA examination.  The Veteran also reports flare-ups of pain of his bilateral knees that results in limitation of his activities such as walking and standing.  See October 2005; December 2010, and September 2013 VA examinations.  The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  Additionally, bilateral knee arthritis is established by x-ray studies throughout the appeal period.  See id.  The evaluation of the Veteran's right knee DJD and left knee DJD therefore depends on the extent of functional impairment of each knee's motion.  

DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  

The Board acknowledges that the Veteran has reported that he has instability of the bilateral knees and that his knees have given way and have buckled when ambulating.  See e.g., September 2013 VA examination (reporting that he uses a cane for stability); December 2010 VA examination (reporting subjective instability); December 2008 Board hearing transcript at p. 4 (testifying that he feels as if he will fall and is unable to stand for long periods of time and must hold onto things for stability); October 2008 VA treatment record (reporting that his right knee buckled when walking downstairs).  The Veteran is certainly competent to describe the sensation of giving way and feeling that his knees are unstable and buckling.  

However, there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing outweighs the Veteran's reports of subjective instability, because he is not competent to attribute his subjective instability to a cause, such as internal, unobservable derangement of the knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Here, the competent objective evidence shows no knee joint instability on any joint plane during the appeal period.  See September 2013 VA examination (examiner stated that the knees were objectively stable with no laxity); December 2007 VA examination (examiner noted that there is no instability of the bilateral knees).  October 2005 VA examination (examiner noted that there is no instability of the bilateral knees).  Because the competent evidence shows no instability of the bilateral knees, a separate evaluation based on instability under DC 5257 is not warranted for either knee during the entire appeal period.  

The Board also acknowledges that a November 2005 MRI of the left knee showed lateral patellar subluxation.  However, the remaining medical evidence during the appeal period does not show subluxation of either knee, and the Veteran himself does not report episodes of dislocation in either knee.  See e.g., September 2013 VA examination (noting that there is no subluxation); December 2010 VA examination (Veteran denied dislocation or subluxation); December 2007 VA examination (noting no episodes of dislocation or subluxation).  Based on this evidence showing only one episode of subluxation during the appeal period, the Board concludes that recurrent subluxation is not shown.  Accordingly, a separate evaluation based on recurrent subluxation under DC 5257 is not warranted for either knee during the entire appeal period.  

The Board acknowledges that the Veteran testified that he has a left knee "mass" that causes pain in both knees and that "[t]he left knee seems to swell the feet more because - and they account it to the mass is what he had told me."  See December 2008 Board hearing transcript at p. 6-7 (testifying that VA found a "mass" under his left knee during his VA medical appointment on December 5, 2008).  The Veteran is competent to report a contemporaneous medical opinion.  However, the evidence shows that in 2005, a VA medical professional discovered an ACL [anterior cruciate ligament] Ganglion per a November 2005 MRI of the left knee.  There is no indication in the medical evidence that this ACL Ganglion caused swelling in the feet.  Further, on review of the December 5, 2008 VA treatment record, the medical provider noted that there was no edema of the lower extremities, though pain and tenderness of the lower extremities were noted.  Further, there is no indication in the December 2008 treatment records that the Veteran reported or that the VA medical professional found and considered the effects of any mass of the left knee.  There is also no indication in the December 2008 treatment records that the Veteran's ACL Ganglion that was found in 2005 caused any symptoms, such as swelling of the feet.  There is no competent evidence to otherwise indicate a "mass" of the left knee.  The Board also notes that the medical evidence during the appeal period recurrently shows that there is no swelling of the feet on objective examination, and the VA examinations of the knees during this period do not indicate that swelling of the feet is a symptom of the Veteran's bilateral knee disability.  

Thus, the Veteran's reports that on December 5, 2008 VA discovered a mass under his left knee and that the VA medical professional that day told him that this mass causes swelling of the feet are inconsistent with the contemporaneous treatment records showing no indication of a left knee mass or swelling of the feet, including swelling due to any prior found left knee ACL Ganglion.  The Veteran's report is also inconsistent with the medical evidence, which shows that in fact VA discovered an ACL Ganglion in 2005.  For these reasons, the Board finds that the Veteran is an unreliable historian with respect to this report of a contemporaneous medical opinion that his service-connected disability causes swelling of the feet.  Further, because there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, he is not competent to medically attribute his subjectively reported swelling of the feet to his service-connected bilateral knee disability.  Because there is no competent evidence indicating that the Veteran's subjectively reported swelling of the feet may be medically attributed to the Veteran's service-connected bilateral knee disability, the Board will not consider such reported swelling of the feet in rendering an evaluation for the knee disabilities on appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

There is no evidence to show a semilunar cartilage condition of the right knee, and removal of the semilunar cartilage is not shown.  Therefore, DC 5259 is not for application for the right knee.  The applicability of DC 5259 to the left knee on appeal is discussed below.  Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of the bilateral lower extremities is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a.  Further, there is no lay or medical evidence of ankylosis of either knee during the entire appeal period, DC 5256 (pertaining to ankylosis of the knee) does not apply.  

The evaluations for each knee under the applicable diagnostic codes are discussed below.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply. 

Right Knee

As noted above, the Veteran's right knee DJD is currently evaluated at 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5010-5261.  

For the entire appeal period, the objective evidence showed measured limitation of right knee extension of at worst 10 degrees, including when considering pain.  See September 2013 VA examination; see also December 2010, December 2007, and October 2005 VA examinations (showing no measured limitation of extension).  The objective evidence also showed measured limitation of flexion of at worst 88 degrees, including when considering repetitive motion.  See December 2010 VA examination; September 2013 VA examination (showing flexion limited to 90 degrees); December 2007 VA examination (showing flexion limited to 140 degrees); October 2005 VA examination (showing flexion limited to 125 degrees).  There was no additional limitation on examination due to the Deluca factors, including due to flare-ups of pain, weakness, fatigability, or incoordination, even with repetitive use.  See September 2013, December 2010, December 2007, and October 2005 VA examinations.  The objectively measured functional impairment of the right knee's motion on flexion, to include the impact of the DeLuca factors, does not nearly approximate flexion limited to 60 degrees, which is the level required for a compensable evaluation under DC 5260.  Accordingly, no increased rating may be assigned prior to October 26, 2009 under DC 5260. 

Given that the objective evidence shows right knee extension limited to 10 degrees, the criteria for a 10 percent rating under DC 5261 are met.  However, the functional impairment of the knee's motion on extension, to include the impact of the DeLuca factors, does not nearly approximate extension limited to 15 degrees, which is the level required for an evaluation of 20 percent under DC 5261.  Thus, the currently assigned 10 percent rating is confirmed for the appeal period, and a rating greater than 10 percent for the right knee is not warranted.  

Left Knee

As noted above, the Veteran's left knee DJD is currently evaluated at 20 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5010-5260.  

Dislocated semilunar cartilage is rated under DC 5258.  DC 5258 assigns a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The Board acknowledges that the November 2005 MRI of the left knee showed joint effusion and medial meniscal tear.  Because only one episode of effusion into the joint is shown during the appeal period, frequent episodes of effusion into the joint is not shown.  Further, there is no medical or lay evidence to indicate frequent episodes of "locking" of the left knee.  See e.g., December 2010 VA examination (Veteran denied locking episodes).  Because frequent episodes of "locking" and effusion into the joint is not shown, and because 20 percent is the maximum evaluation provided under DC 5258, an increased rating under DC 5258 for the left knee is not warranted.  


Limitation of Left Knee Flexion

During the entire appeal period, the objective evidence showed measured left knee limitation of flexion of at worst 55 degrees, to include when considering pain on motion.  See October 2005 VA examination; see also September 2013 VA examination (showing flexion limited to 110 degrees); December 2010 VA examination (showing flexion limited to 88 degrees); December 2007 VA examination (showing flexion limited to 140 degrees).  There was no additional limitation on examination due to the Deluca factors, including due to flare-ups of pain, weakness, fatigability, or incoordination.  See id..  Because there is a question as to whether limitation of flexion of 55 degrees more nearly approximates flexion limited to 45 degrees, which is the level required for a 10 percent evaluation under 5260, the Board finds that the criteria for an evaluation of 10 percent are more nearly approximated.  38 C.F.R. § 4.7.  However, the left knee DJD is currently evaluated as 20 percent disabling under DC 5260.  As the Veteran has already been receiving a 20 percent rating for the left knee limitation of flexion, the Board may not reduce this rating on de novo adjudication.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  On the other hand, the objectively measured functional impairment of the left knee's motion on flexion, to include the impact of the DeLuca factors, does not nearly approximate flexion limited to 15 degrees, which is the level required for a 30 percent evaluation under DC 5260.  Accordingly, no increased rating may be assigned for the left knee for the appeal period under DC 5260.  

Limitation of Left Knee Extension

Prior to December 19, 2007 VA examination, the objective evidence showed measured left knee limitation of extension of 20 degrees, to include when considering pain on motion.  See October 2005 VA examination (showing measured limitation of extension of 20 degrees).  There was no additional limitation due to the Deluca factors, including due to flare-ups of pain, weakness, fatigability, or incoordination.  See id.  Given that the objective evidence shows measured limitation of left knee extension of 20 degrees, the criteria for a separate 30 percent rating under DC 5261 are met prior to December 19, 2007.  However, the functional impairment of the left knee's motion on extension, to include the impact of the DeLuca factors, does not nearly approximate extension limited to 30 degrees, which is the level required for an evaluation of 40 percent under DC 5261.  Thus, prior to December 19, 2007, a separate disability rating of 30 percent, but no higher, for left knee limitation of extension is granted. 

From December 19, 2007, there no evidence of objectively measured limitation of left knee extension.  See December 2007, December 2010, and September 2013 VA examinations (showing no measured limitation of extension).  There was no additional limitation due to the Deluca factors, including due to flare-ups of pain, pain on motion, weakness, fatigability, stiffness, or incoordination, even with repetitive motion.  See id.  The objectively measured functional impairment of the left knee's motion on extension, to include the impact of the DeLuca factors, does not nearly approximate extension limited to 10 degrees, which is the level required for a compensable evaluation under DC 5261.  Accordingly, no separate disability rating may be assigned from December 19, 2007 under DC 5261.  

Right Wrist Sprain

The Veteran's service-connected right wrist disability is currently evaluated as 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5215 (wrist, limitation of motion).  The Veteran contends that this rating does not accurately depict the severity of his disability.  The assignment of DC 5215 is appropriate because DC 5215 contemplates the nature and anatomical location of the Veteran's disability and the symptoms thereof.  

Under DC 5215, a maximum 10 percent disability rating is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  Under 38 C.F.R. § 4.71, Plate I, normal range of motion of the wrist on palmar flexion is to 80 degrees and normal dorsiflexion is to 70 degrees.    

The Board notes that there is no lay or medical evidence indicating ankylosis of the right wrist during the entire appeal period.  Because ankylosis of the right wrist is not shown, DC 5214 (pertaining to ankylosis of the wrist) does not apply.  Further, because there is no x-ray evidence of arthritis of the right wrist during the appeal period, DCs 5010 and 5003 do not apply.  See e.g., September 2013 VA examination (noting that imaging studies showed no arthritis).  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply. 

For the entire appeal period, the Veteran's right wrist disability is manifested by pain, pain on motion, weakness, and limitation of motion of the right wrist of at worse 45 degrees on dorsiflexion and 45 degrees on palmar flexion, when considering pain on motion.  See September 2013 VA examination; see also December 2010 VA examination (showing measured range of motion of 55 to 60 degrees); December 2007 VA examination (showing measured range of motion of 80 to 70 degrees).  There was no additional limitation due to the Deluca factors, including due to flare-ups of pain, pain on motion, weakness, fatigability, stiffness, or incoordination, even with repetitive motion.  Id.  The objectively measured functional impairment of the right wrist's motion, to include the impact of the DeLuca factors, does not nearly approximate dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, which is the level required for a compensable evaluation under DC 5215.  

However, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion and when there is loss of motion that is noncompensable.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  Because there is limitation of motion, including due to pain on motion, the criteria for a 10 percent rating have been met for the Veteran's right wrist disability, and the assigned 10 percent rating is confirmed.  The rating of 10 percent fully contemplates the Veteran's right wrist disability picture and symptoms and a rating higher than 10 percent is not warranted.  




Residuals of Right Fifth Metacarpal Fracture

The Veteran's service-connected residuals of fracture of the right fifth metacarpal is currently rated as noncompensable for the entire appeal period under 38 C.F.R. § 4.71a, DC 5230 (rating for limitation of motion of the little finger).  The Veteran contends that this rating does not accurately depict the severity of his disability.  The assignment of DC 5230 is appropriate because DC 5230 contemplates the nature and anatomical location of the Veteran's disability and the symptoms thereof.  Under DC 5230, any limitation of motion of the little finger is rated as noncompensable.  

The Board acknowledges that in the December 2007 VA examination, the Veteran reported that his little finger "gets stuck frequently."  The Veteran also testified that he has "very minimum movement" of his finger.  See December 2008 Board hearing transcript at p. 12.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Here, the medical evidence shows that there is no ankylosis of the right fifth metacarpal, including on VA examination in December 2007, and the objective medical findings and the Veteran's own reports consistently show that the Veteran's little finger has at least some ability to move during the appeal period.   See e.g., December 2007 VA examination (showing that the metacarpal joints have range of motion of 0 to 90; noting no ankylosis of the digit on physical examination);  December 2010 VA examination (noting no ankylosis of the digit); September 2013 VA examination (noting no ankylosis).  Based on this evidence, the Board finds that though the Veteran's finger does have limitation of motion, to include due to flare-ups of "sticking," the evidence shows that there is no ankylosis during the appeal period.  Thus, DC 5227 (pertaining to ankylosis of the ring or little finger) does not apply.  

The Board acknowledges that the Veteran reported that he has arthritis in his finger, which he states causes functional impairment and worsening pain.  See December 2008 Board hearing transcript at p. 12.  However, as noted above, the Veteran has no medical training or expertise, including in the field of orthopedics, and he is therefore not competent to render a diagnosis of arthritis or to interpret radiological studies.  The Board therefore finds that the objective testing outweighs the Veteran's lay diagnosis of arthritis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Here, the objective evidence, including x-ray evidence, shows no arthritis of the right fifth metacarpal during the appeal period.  See e.g., September 2013 VA examination (noting that imaging studies showed evidence of old, healed right fifth metacarpal fracture; noting no arthritis).  Therefore the diagnostic codes pertaining to arthritis, DCs 5010 and 5003, do not apply in rendering an evaluation for residuals of fracture of the right fifth metacarpal.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply. 

For the entire appeal period, the Veteran's residuals of fracture of the right fifth metacarpal are manifested by pain, swelling, pain on motion, and limitation of motion of the little finger, to include when considering the Deluca factors such as stiffness, swelling, and weakness.  See December 2007, December 2010, and September 2013 VA examinations.  Under DC 5230, any limitation of motion of the little finger is noncompensable; therefore, a compensable rating under DC 5230 is not warranted.    

However, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion when there is loss of motion that is noncompensable.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  Because there is limitation of motion due to pain on motion, the criteria have been met for an increased disability rating of 10 percent for the Veteran's residuals of fracture of the right fifth metacarpal for the entire appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The rating of 10 percent fully contemplates the Veteran's disability picture and symptoms and a rating higher than 10 percent is not warranted.  

At no point during the appeal period have the criteria for ratings other than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board acknowledges that the Veteran has reported difficulty with writing, shaving, and holding tools due to his service-connected right upper extremity disabilities.  See December 2007 VA examination.  The Veteran also reported difficulty gripping objects due to the same.  See September 2013 VA examination; December 2008 Board hearing transcript at p. 11 (reporting that he cannot use his index fingers and must use both hands to pick up a cup).  However, the evidence of record shows that the Veteran retains at least some ability to write, hold objects, including writing tools, and grip objects, including his own cane, during the entire appeal period.  See e.g., August 2015 Form 21-8940 (reflecting that Veteran is able to legibly handwrite statements); December 2010 VA examination (reporting that he uses his cane in his right hand always; examiner noted that the Veteran is able to use his right hand and wrist for most functions and is largely able to use his right hand despite pain and decreased strength in the right wrist and little finger); December 2007 VA examination (examiner noted that Veteran was able to use his right hand and wrist normally in fine motor skills, including tying shoes, buckling/ unbuckling his belt, etc.).  

The Board also acknowledges that the Veteran has reported difficulty with walking and physical activities due to his service-connected bilateral knee disability.  See e.g., December 2008 Board hearing transcript at p. 3.  However, the evidence of record shows that the Veteran retains at least some ability to walk, to include the ability to propel himself forward with his feet.  See e.g., September 2013 VA psychiatric examination (Veteran reported that he using a cane and is able to ambulate around the house); December 2008 Board hearing transcript at p. 3 (indicating that he is able to get up and down the stairs, though he does not do so comfortably); May 2006 VA treatment note (Veteran reported that he walked to VA without his cane and was now "feeling it").  

Based on this evidence, the issue of entitlement of SMC for loss of use is not reasonably raised by the evidence.  See generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges that there is evidence of deformities of the bilateral knees, right wrist, and right fifth metacarpal.  These conditions are discussed below.  

The Veteran reported that he has deformity of the knees.  See December 2010 and December 2007 VA examinations (reporting subjective deformity in both knees and in the right knee).  The December 2010 VA examination described this deformity as deformity of the patella of the left knee and noted that there is subpatellar tenderness.  See also October 2005 VA examination (examiner noted patellar abnormality of subpatellar tenderness).  Further, the December 2010 VA x-ray study showed atherosclerotic calcifications.  The November 2005 MRI showed ACL Ganglion of the left knee.  However, there is no indication in the medical evidence and there is no report by the Veteran that the Veteran's observable and internal knee deformities cause symptoms or functional impairment of the knees other than those contemplated by the schedular diagnostic codes pertaining to the knees, which are discussed above.  See e.g., December 2008 Board hearing transcript at p . 7 (Veteran reported that his left knee "mass" has added to his pain).  Further, as discussed above, the contention that his left knee mass causes swelling in the feet has no probative value.  Because the symptoms and functional impairment caused by these knee deformities are contemplated by the available schedular criteria, the evidence does not present such an exceptional disability picture such that the available schedular rating is inadequate, and referral for extraschedular consideration is not warranted on this basis.  

The Veteran reported that he has deformity of the right wrist.  See December 2010 VA examination (reporting subjective deformity).   The December 2010 VA examiner noted a finding that there is bony joint enlargement of the right wrist, and the December 2010 VA x-ray study showed atherosclerotic calcifications.  However, there is no indication in the medical evidence and there is no report by the Veteran that the Veteran's observable and internal right wrist deformities cause symptoms or functional impairment of the wrist other than those contemplated by the schedular diagnostic codes pertaining to the wrist, which are discussed above.  Because the symptoms and functional impairment caused by these right wrist deformities are contemplated by the available schedular criteria, the evidence does not present such an exceptional disability picture such that the available schedular rating is inadequate, and referral for extraschedular consideration is not warranted on this basis.  

The Veteran reported that he has deformity of the right fifth metacarpal.  See December 2010 VA examination (reporting subjective deformity).   Further, the x-ray study performed on December 2010 VA examination showed mild deformity of the fifth metacarpal consistent with an old fracture.   See also October 2005 VA examination (noting that the Veteran's healed fracture has residual bony deformity and some deformation of the right fifth metacarphophalangeal joint).  However, there is no indication in the medical evidence and there is no report by the Veteran that the Veteran's observable and internal right fifth metacarpal deformities cause symptoms or functional impairment of the finger other than those contemplated by the schedular diagnostic codes pertaining to the finger, which are discussed above.  Because the symptoms and functional impairment caused by these right fifth metacarpal deformities are contemplated by the available schedular criteria, the evidence does not present such an exceptional disability picture such that the available schedular rating is inadequate, and referral for extraschedular consideration is not warranted on this basis.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right knee DJD, which is manifested by pain on motion, weakness, flare-ups of pain, limitation of motion, and arthritis shown by x-ray findings.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left knee DJD, which is manifested by pain on motion, weakness, flare-ups of pain, limitation of motion, arthritis shown by x-ray findings, and one episode of subluxation and effusion into the joint.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right wrist strain, which is manifested by pain, pain on motion, weakness, and limitation of motion.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right fifth metacarpal disability, which is manifested by pain, pain on motion, swelling, and limitation of motion.  Further, the rating criteria for musculoskeletal disabilities include consideration of the Deluca factors.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to September 10, 2013, and as 100 percent disabling from September 10, 2013; right knee DJD, rated as 10 percent disabling; left knee DJD with limited flexion, rated as 20 percent disabling; left knee DJD with limited extension, rated as 30 percent disabling prior to December 19, 2007; right wrist sprain, rated as 10 percent disabling; and residuals of right fifth metacarpal fracture, rated as 10 percent disabling.  Further, the Veteran has at no point during the current appeal indicated that his service-connected right knee DJD, left knee DJD, right wrist sprain, or right fifth metacarpal fracture residuals, results in further disability when looked at in combination with his other service-connected disabilities or with the psychiatric disorder that is on appeal for entitlement to service-connection.


ORDER

The appeal for entitlement to a TDIU prior to September 10, 2013 is dismissed. 

Entitlement to a disability rating greater than 10 percent for right knee degenerative joint disease is denied. 

For the entire appeal period, entitlement to a disability rating greater than 20 percent for the left knee degenerative joint disease with limitation of flexion is denied. 

Prior to December 19, 2007, entitlement to a separate disability rating of 30 percent, but no higher, for left knee limitation of extension is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating greater than 10 percent for right wrist sprain is denied.

Entitlement to an increased disability rating of 10 percent, but no higher, for residuals of right fifth metacarpal fracture is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends that he has an acquired psychiatric disorder (other than his service-connected PTSD with major depressive disorder and alcohol dependence in remission) that is related to service or secondary to a service-connected disability.  The Veteran originally claimed entitlement to service connection for anxiety, and the medical evidence shows diagnoses of panic disorder and anxiety disorder during the appeal period; therefore, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See July 2005 claim; see e.g., January 2011 VA mental health evaluation (diagnosing panic disorder); May 2005 and November 2005 VA examinations (diagnosing anxiety disorder).  

Pursuant to the July 2013 Board remand, the AOJ obtained a VA examination in September 2013 to determine the nature and etiology of an acquired psychiatric disorder.  The VA examiner addressed the etiology of the Veteran's diagnosed PTSD with major depressive disorder and alcohol dependence in remission, and based on that opinion, VA granted service connection for the same.  See November 2015 rating decision.  However, the September 2013 VA examiner did not address whether the Veteran's separately diagnosed anxiety disorder and/or panic disorder are etiologically related to service or secondary to a service-connected disability.  Accordingly, a VA addendum opinion should be obtained to determine whether the Veteran has an acquired psychiatric disorder (other than his service-connected PTSD with major depressive disorder and alcohol dependence in remission) that is related to service or secondary to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion from the medical professional who conducted the September 2013 VA psychiatric examination (or suitable substitute).  Make the claims file available to medical professional for review of the case (to include records on Virtual VA and VBMS).    

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's acquired psychiatric disorder (other than his service-connected PTSD with major depressive disorder and alcohol dependence in remission) is related to service. 

The examiner's attention is invited to the separate diagnoses of panic disorder and anxiety disorder during the appeal period.  See e.g., January 2011 VA mental health evaluation (diagnosing panic disorder); May 2005 and November 2005 VA examinations (diagnosing anxiety disorder).  

(b) Regarding any psychiatric disorder (other than PTSD with major depressive disorder and alcohol dependence in remission) that is not related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such acquired psychiatric disorder was caused by or is aggravated by a service-connected disability (e.g., PTSD with major depressive disorder and alcohol dependence in remission, bilateral knee DJD, right wrist sprain, right fifth metacarpal fracture residuals).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


